25 F.3d 1058NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Dr. Arthur P. TALIAFERRO, Plaintiff-Appellant,v.Dr. Eric VOTH, Dr. Richard Uhlig, Mr. Joseph Furjanic, Mr.Richard Gannon and Ms. Myrna Harman, Defendants-Appellees.
No. 93-3064.
United States Court of Appeals, Tenth Circuit.
April 20, 1994.

1
Before LOGAN and MCKAY, Circuit Judges, and SAM*, District Judge.


2
ORDER AND JUDGMENT**


3
SAM, District Judge.


4
This is an appeal from the judgment of the district court granting appellees' motion for summary judgment.  Appellant Dr. Taliaferro, who is black, filed his complaint in December 1989 alleging violations of 42 U.S.C. Secs. 1981, 1982, 1983, and 1985, plus pendent state claims for defamation, malicious prosecution, tortious interference with business expectancy, medical malpractice and negligence.  Dr. Taliaferro's claims stem from administrative proceedings against him by the Kansas State Board of Healing Arts.


5
In reviewing the grant or denial of summary judgment we apply the same standard as that employed by the trial court initially under Fed.R.Civ.P. 56(c).   Burnette v. Dow Chemical Co., 849 F.2d 1269, 1273 (10th Cir.1988).  The record is reviewed in the light most favorable to the non-moving party to determine if genuine issues of material fact are in dispute;  if not, we determine if the substantive law was correctly applied.   Osgood v. State Farm Mut. Auto.  Ins. Co., 848 F.2d 141, 143 (10th Cir.1988).


6
We find no genuine issues of material fact in dispute.  For the reasons outlined by the district court in its Memorandum and Order filed August 20, 1992, we conclude that the district court did not err in granting defendants' motion for summary judgment.


7
The judgment of the district court is AFFIRMED in all respects.



*
 The Honorable David Sam, United States District Judge for the District of Utah, sitting by designation


**
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470